Citation Nr: 1441927	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to type II diabetes mellitus.
 
3.  Entitlement to service connection for tinnitus, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In this regard, the Board has liberally construed a January 2009 statement from the Veteran has a notice of disagreement with the October 2008 rating decision.

Since the April 2012 statement of the case, new evidence has been received along with the Veteran's April 2012 express waiver of his right to initial RO consideration.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

In a statement received in June 2014, the Veteran raised a claim for a total rating based on individual unemployability.  This issue has not been addressed by the originating agency; therefore, it is referred to the originating agency for appropriate action.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower extremities was caused by his service-connected diabetes mellitus.

2.  No upper extremity peripheral neuropathy has been present at any time during the pendency of this claim. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013). 

2.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in April and August 2008 letters, which were sent prior to the initial adjudication of the claims in October 2008.

The record also reflects that service treatment records have been obtained.  The Veteran submitted several written statements discussing his contentions, as well as private treatment records.  VA examinations were provided in September 2008 and February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the September 2008 VA examination report is insufficient, the Board finds the report of the February 2014 examination cured the defects associated with the prior examination.  Specifically, the report of the February 2014 VA medical examination provides the results of a thorough neurological assessment necessary to determine if peripheral neuropathy is present.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Lower Extremity Peripheral Neuropathy

The Veteran is claiming that service connection is warranted for peripheral neuropathy because it is secondary to his service-connected diabetes mellitus.  A February 2014 VA examination report indicates the Veteran has been diagnosed with diabetic peripheral neuropathy of the lower extremities.  In the course of this examination, the examiner also indicated, "his neuropathic symptoms in his feet are presumably due to diabetes."  Mild paresthesias and/or dysethesias was noted in both lower extremities.  Accordingly, the Board concludes that service connection for diabetic peripheral neuropathy of the lower extremities is warranted.

B. Upper Extremity Peripheral Neuropathy

The Veteran's service treatment records (STRs) do not show treatment for or a diagnosis of any neurological condition in service.  However, the Veteran has claimed that he has upper extremity peripheral neuropathy as a result of his service-connected diabetes mellitus. 

Therefore, the central issue in this case is whether the Veteran has a current upper extremity peripheral neuropathy that is related to his diabetes mellitus.

The Veteran has submitted private treatment records from Dr. T.O.  These records do not show treatment for or a diagnosis of an upper extremity peripheral neuropathy.  Additionally, the Veteran's outpatient treatment records from the Palo Alto VA Medical Center were obtained and reviewed in conjunction with this appeal.  These treatment records also fail to show the presence of an upper extremity peripheral neuropathy. 

In a September 2008 VA examination, the examiner noted a right upper extremity carpal tunnel syndrome; however, the examiner did not diagnose an upper extremity peripheral neuropathy at that time.  

During a February 2014 VA examination, the Veteran underwent sensory, motor, and reflex testing of the upper extremities.  Following a comprehensive examination, the examiner indicated the Veteran did not have an upper extremity diabetic peripheral neuropathy at that time.  There is no other evidence establishing the presence of an upper extremity peripheral neuropathy. 

Accordingly, the Board must conclude that service connection is not warranted for upper extremity peripheral neuropathy.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.



REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

Relative to the tinnitus claim, in March 2008 the Veteran reported experiencing tinnitus.  Additionally, in the course of his September 2008 examination, the Veteran reported a "tingling noise" which he hears mostly at night.  The September 2008 VA examiner, however, indicated the Veteran denied the presence of tinnitus.  It appears the examiner failed to consider the whole record as it relates to the Veteran's claim and disregarded the Veteran's lay account of the condition's presence, as found in the Veteran's March 2008 statement.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

During a March 2012 VA examination, the Veteran was diagnosed with tinnitus.  The examiner determined the Veteran's tinnitus is "less likely than not" due to his military noise exposure, but failed to fully explain why that is so.  The examiner did indicate the Veteran reported the onset of the condition 4-5 years ago, and the Veteran's hearing was within normal limits in 2008.  Unfortunately, the examiner did not specify why these findings were relevant, and how these facts lead the examiner to conclude the Veteran's current tinnitus is unrelated to his military noise exposure, which has been conceded by VA.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, on March 19, 2012, the Veteran raised an alternative theory for service connection for tinnitus.  Specifically, the Veteran indicated he wished to claim his condition as secondary to his diabetes mellitus.  As such, the Board has determined a new VA medical opinion is necessary.  Additionally, the Veteran has not been informed what is necessary to substantiate his newly submitted secondary service connection claim.  38 C.F.R. § 3.310.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran with notice of the evidence required to establish his claim for service connection for tinnitus on a secondary basis, the information and evidence that he should submit to substantiate the claim, and the assistance that VA will provide to obtain evidence on his behalf. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the RO/AMC should obtain a VA medical opinion by a medical professional with sufficient expertise to determine the etiology of the Veteran's tinnitus.  The claims file and any pertinent evidence in Virtual VA or VBMS, which is not contained in the claims file, must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus: 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded service noise exposure; or

b) was caused or permanently worsened by his service-connected diabetes mellitus.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service and assume such statements are credible for purposes of the examination.  

If the examiner is unable to provide any requested opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


